MEMORANDUM OPINION
No. 04-06-00599-CV
IN RE Tami DENNEY TOVAR
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Alma L. López , Chief Justice
  Karen Angelini , Justice
  Rebecca Simmons , Justice


Delivered and Filed:  September 20, 2006


PETITION FOR WRIT OF MANDAMUS DENIED
 On September 5, 2006, Tami Denney Tovar filed a petition for a writ of mandamus and a motion for emergency stay. The
court has considered Tovar's petition and motion and is of the opinion she is not entitled to the relief requested.
Accordingly, the petition and motion are denied.See Tex. R. App. P. 52.8 (a). 
        PER CURIAM
1. This proceeding arises out of Cause No. 2002-CI-17905, styled In the Interest of A.O.D. and V.H.D., pending in the 73rd
Judicial District Court, Bexar County, Texas. However, the challenged order was signed by the Honorable Janet P.
Littlejohn, presiding judge of the 150th Judicial District Court, Bexar County, Texas.